DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0014] line 2, [0026] line 2, [0079] line 3 and [00119] line 2, it is not clear about                                
                                     
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    0
                                    |
                                    X
                                    )
                                
                            .
Appropriate correction is required.
Claim Objections
Claims 6 and 19 are objected to because of the following informalities:  
In claims 6 and 19, line 7, “                                
                                    p
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    1
                                    |
                                    X
                                    )
                                
                             is an output value of pixel                                 
                                    j
                                
                            ” should read “                                
                                    p
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    1
                                    |
                                    X
                                    )
                                
                             is an output value of pixel                                 
                                    i
                                
                            ”, or, in lines 3-4, the index                                 
                                    "
                                    i
                                    "
                                
                             should read                                 
                                    "
                                    j
                                
                            ”.  
In claims 6 and 19, line 8, “sigmod” should read “sigmoid”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “convolution module”, “feature fusion module “, and “deconvolution module” in claims 2, and 15, “original image input module”, “target image acquiring module”, and “boundary acquiring module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Freitag et al (U.S PG-PUB NO. 20180189564 A1).
-Regarding claim 1, Albrecht discloses a method for acquiring a boundary of an area to be operated (Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]), comprising: inputting an original image (FIG. 3, [0030]; FIG. 4, input 404, [0037], “satellite images”; FIG. 5, block 502) to a pre-set recognition model (FIG. 4, system 402, identifiers 420, 422; [0040]-[0045]; FIG. 5, blocks 504-508), the original image comprising an area to be operated (FIG. 3, [0030]; [0027], “vegetation”; [0037], “parcels/farms”; [0017]-[0018]; [0002]-[0003]), an original farmland image (FIGS. 2-3), a farmland image formed by marking a farmland area and a non-farmland area in the original farmland image ([0025], “image … represented by a black pixel (e.g., vegetation … represented by a white pixel (e.g., water, road, etc.)”; [0027]; [0030]-[0031]; [0041]) are used as training samples, and supervised training is carried out to train the pre-set recognition model; acquiring a target image output by the pre-set recognition model (FIG. 4, system 402, generator 424, output 428; Abstract; [0042]; [0043], “identifier 420 generates … generating a boundary delineation map”; [0045]; FIG. 2; FIG. 5, blocks 510-514); and obtaining a boundary of the area to be operated based on the target image ([0042]-[0043], [0050], “each parcel … updated boundary delineations and/or maps”; FIGS. 2, 4-5, blocks 510-514).
Albrecht is silent to teach farmland image formed by marking a farmland area and a non-farmland area in the original farmland image are used as training samples, and supervised training is carried out to train the pre-set recognition model. However, a person skilled in the art would understand that to build a farmland recognition model, farmland image has to be used as a training sample to train the model by either supervised or unsupervised training.
In the same field of endeavor, Freitag discloses a method or crop type identification using satellite observation and weather data. The method includes extracting current and historical data from pixels of satellite images of a target region,  training a classifier, and identifying a crop type for each pixel location within the satellite images (Freitag: Abstract; FIGS, 2, 5).  Freitag further teaches farmland image formed by marking a farmland area and a non-farmland area in the original farmland image are used as training samples (Freitag: Abstract; [0003]; [0005]; [0028], “"one or more images having a plurality of pixels, wherein each pixel within each image stores information corresponding to land (e.g., farmland) … captured within that image"; [0031], “non-vegetated areas tend to appear dark”; [0038]; FIG. 2, data 206, classifier 230; FIG. 5, data 502, classifier 512), and supervised training is carried out to train the pre-set recognition model (Freitag: [0050], “supervised training”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Freitag by using farmland images to train pre-set recognition model in order to accurate identify farmland and crop type.
-Regarding claim 7, the combination further discloses wherein obtaining a boundary of the area to be operated based on the target image comprises (Albrecht: Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]): detecting the target image based on a boundary detection algorithm (Albrecht: [0025], “thresholding algorithm”, “a segmentation and/or clustering algorithm”; [0055], block 504; FIG. 4, identifiers 420, 422) to determine a boundary of the area to be operated, which is contained in the target image (Albrecht: [0025], “Farm boundaries can be delineated by detecting and evaluating the satellite data …”; FIGS. 4-5; [0049]).
-Regarding claim 8, Albrecht discloses the method of claim 7.
The combination further discloses wherein detecting the target image based on a boundary detection algorithm to determine a boundary of the area to be operated, which is contained in the target image (Albrecht: Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]), comprises: detecting the target image based on a boundary detection algorithm  (Albrecht: [0025], “thresholding algorithm”, “a segmentation and/or clustering algorithm”; [0055], block 504; FIG. 4, identifiers 420, 422) to determine parcel boundary points contained in the target image (Albrecht: [0025]; [0026], “Farms may be identified as substantially rectangular parcels or a subset …”; FIGS. 2-5; [0037]; [0043], “generates a boundary delineation map having a plurality of polygons (e.g., shapes) corresponding to parcels”; [0056]); and performing expansion and smoothing based on the parcel boundary points to determine a boundary of the area to be operated, which is contained in the target image (Albrecht: FIGS. 2-5; [0043], “Farms can be identified as substantially rectangular parcels, … when combined, form a substantially rectangular parcel … joined in a larger shape …”; [0046]).
-Regarding claim 14, Albrecht discloses a device for acquiring a boundary of an area to be operated (Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]), comprising: an original image input module (FIG. 1; FIG. 4, input 404, FIG. 5, block 502; FIG. 6, blocks 622, 624, 614),  configured to input an original image (FIGS. 1, 3, 4-6; [0030]; FIG. 4, , [0037], “satellite images”) to a pre-set recognition model (FIG. 4, system 402, identifiers 420, 422; [0040]-[0045]; FIG. 5, blocks 504-508), the original image comprising an area to be operated (FIG. 3, [0030]; [0027], “vegetation”; [0037], “parcels/farms”; [0017]-[0018]; [0002]-[0003]), an original farmland image (FIGS. 2-3), a farmland image formed by marking a farmland area and a non-farmland area in the original farmland image ([0025], “image … represented by a black pixel (e.g., vegetation … represented by a white pixel (e.g., water, road, etc.)”; [0027]; [0030]-[0031]; [0041]) are used as training samples, and supervised training is carried out to train the pre-set recognition model; a target image acquiring module (FIG. 1; FIG. 4, system 402, generator 424, output 428; FIG. 5, blocks 510-514; FIG. 6, blocks 622, 624, 614), configured to acquire a target image output by the pre- set recognition model (FIGS. 2, 4-5; Abstract; [0042]; [0043], “identifier 420 generates … generating a boundary delineation map”; [0045]); and a to-be-operated area boundary acquiring module (FIG. 4, generator 424, output 428; FIG. 5, blocks 510-14), configured to obtain a boundary of the area to be operated based on the target image ([0042]-[0043], [0050], “each parcel … updated boundary delineations and/or maps”; FIGS. 2, 4-5).
Albrecht is silent to teach farmland image formed by marking a farmland area and a non-farmland area in the original farmland image are used as training samples, and supervised training is carried out to train the pre-set recognition model. However, a person skilled in the art would understand that to build a farmland recognition model, farmland image has to be used as a training sample to train the model by either supervised or unsupervised training.
In the same field of endeavor, Freitag discloses a method or crop type identification using satellite observation and weather data. The method includes extracting current and historical data from pixels of satellite images of a target region,  training a classifier, and identifying a crop type for each pixel location within the satellite images (Freitag: Abstract; FIGS, 2, 5).  Freitag further teaches farmland image formed by marking a farmland area and a non-farmland area in the original farmland image are used as training samples (Freitag: Abstract; [0003]; [0005]; [0028], “"one or more images having a plurality of pixels, wherein each pixel within each image stores information corresponding to land (e.g., farmland) … captured within that image"; [0031], “non-vegetated areas tend to appear dark”; [0038]; FIG. 2, data 206, classifier 230; FIG. 5, data 502, classifier 512), and supervised training is carried out to train the pre-set recognition model (Freitag: [0050], “supervised training”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht with the teaching of Freitag by using farmland images to train pre-set recognition model in order to accurate identify farmland and crop type.
Claims 2-3, 5, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) ) in view of Freitag et al (U.S PG-PUB NO. 20180189564 A1), and further in view of Lin et al (U.S PG-PUB NO. 20170287137 A1), in view of Dvornik et al (2017 ICCV, pp. 4154-4162).
-Regarding claims 2 and 15, Albrecht in view of Freitag discloses the method of claim 1 and device of claim 14.
Albrecht in view of Freitag is silent to teach wherein the pre-set recognition model is a deep learning network model, the deep learning network model comprises a convolution module, a deconvolution module, and a feature fusion module, the convolution module comprises a first number of convolution layers, and the deconvolution module comprises a second number of deconvolution layers; the convolution module is configured to extract features of the original image through the first number of convolution layers and output the features to the deconvolution module; the deconvolution module is configured to perform image feature restoration processing based on the features output by the convolution module through the second number of deconvolution layers; and the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image.
However, Lin is an analogous art pertinent to the problem to be solved in this application and further discloses systems and methods to fit a mask boundary of the segmentation mask to edges of the object portrayed in a digital image by using deep neural networks (Lin: Abstract; FIGS. 1-13).  
Lin teaches wherein the pre-set recognition model (Lin: FIG. 1, block 116; FIG. 7) is a deep learning network model (Lin: [0039], “deconvolution network 116”; FIGS. 7-8; [0085], “deconvolution neural network 700”; [0088]), the deep learning network model (Lin: FIG. 7, network 700) comprises a convolution module (Lin: FIG. 7, Conv 1-Conv 6), a deconvolution module (Lin: FIG. 7, Deconv 1-Deconv 6), and a feature fusion module (Lin: FIG. 1, block 120), the convolution module comprises a first number of convolution layers (Lin: [0086], “a plurality of convolution layers”; FIG. 7, Conv 1-Conv 6; [0087]), and the deconvolution module comprises a second number of deconvolution layers (Lin: [0086], “a plurality of deconvolution layers”; FIG. 7, Deconv 1-Deconv 6); the convolution module is configured to extract features of the original image through the first number of convolution layers (Lin: [0087], “extract important features from the digital image 702, such as edges”) and output the features to the deconvolution module (FIG. 7); the deconvolution module (Lin: FIG. 7, Deconv 1-Deconv 6) is configured to perform image feature restoration processing based on the features output by the convolution module through the second number of deconvolution layers (Lin: [0087], “series of deconvolution layers …  upsample the previous layers – one of ordinary skill in the art would understand that deconvolution is the operation inverse to convolution thus performs image feature restoration processing – (see “Deconvolution – Wikipedia”)”); and the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag with the teaching of Lin by using a deep learning network model as a pre-set recognition model in order to accurately identify the boundary of an area.
Albrecht in view of Freitag, and further in view of Lin does teach a feature fusion module (Lin: FIG. 1, block 120). Albrecht in view of Freitag, and further in view of Lin is silent to teach the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image.
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses that the feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module to obtain an output image (Dvornik: Figure 2, Segment block, “concatenation”; Page 4156, 2nd Col., last line – Page 4157, 1st Col., line 3, “concatenate them and feed to the final classification layer”; Page 4157, 1st Col., Section 3.6, 2nd paragraph, line 1 – 2nd Col., line 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag, and further in view of Lin with the teaching of Dvornik by using a feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module in order to improve the performance of semantic segmentation with a multiscale fashion.
-Regarding claims 3 and 16, Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik discloses the method of claim 2 and device of claim 15.
Albrecht in view of Freitag, and further in view of Lin teaches that deconvolution module is configured to acquire, through the second number of deconvolution layers, convolution processing information of the convolution layer (Lin: [0086], “a plurality of deconvolution layers”; FIG. 7, Deconv 1-Deconv 6).
Albrecht in view of Freitag, and further in view of Lin is silent to teach wherein convolution layers and deconvolution layers are connected by a cascade structure, and the deconvolution module is further configured to convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer, and obtain a deconvolution result of the corresponding deconvolution layers by superimposing a deconvolution result of an upper layer of the corresponding deconvolution layers and the convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer.
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses that wherein one convolution layer and one deconvolution layer are connected by a cascade structure (Dvornik: Figures 2-3), and the deconvolution module is further configured to convolution processing information of the convolution layers cascaded with the corresponding deconvolution layers, and obtain a deconvolution result of the corresponding deconvolution layers by superimposing a deconvolution result of an upper layer of the corresponding deconvolution layers and the convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer (Dvornik: Figures 2; Page 4156, 1st Col., Section 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag, and further in view of Lin with the teaching of Dvornik by using that one convolution layer and one deconvolution layer are connected by a cascade structure, and the deconvolution module is further configured to convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer, and obtain a deconvolution result of the corresponding deconvolution layers by superimposing a deconvolution result of an upper layer of the corresponding deconvolution layers and the convolution processing information of the convolution layer cascaded with the corresponding deconvolution layer in order to achieve precise localization for semantic segmentation and ease the learning process.
-Regarding claims 5 and 18, Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik discloses the method of claim 2 and device of claim 14.
Albrecht in view of Freitag, and further in view of Lin is silent to teach wherein the deconvolution module adopts a separable convolution structure.
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses wherein the deconvolution module adopts a separable convolution structure (Dvornik: Figure. 2 (the block at the right end of network (bottom, pink color), footnote, “single convolutional layers operating on the output of deconvolution layers”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag, and further in view of Lin with the teaching of Dvornik by using a feature fusion module is configured to fuse image features obtained by performing image feature restoration processing on each layer of the deconvolution module in order to improve the performance of semantic segmentation with a multiscale fashion and single convolutional layers operating on the output of deconvolution layers.
Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) ) in view of Freitag et al (U.S PG-PUB NO. 20180189564 A1), and further in view of Lin et al (U.S PG-PUB NO. 20170287137 A1), in view of Dvornik et al (2017 ICCV, pp. 4154-4162), in view of Mao et al (arXiv:1611.04076v1 2016).
-Regarding claims 6 and 19, Albrecht in view of Freitag, and further in view of Lin, and further in view of Dvornik discloses the method of claim 2 and device of claim 14.
Albrecht in view of Freitag, and further in view of Lin is silent to teach wherein a loss function of the deep learning network model is:
                
                    l
                    o
                    s
                    s
                    =
                     
                    -
                    β
                    
                        ∑
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    p
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            =
                                            1
                                        
                                        
                                            X
                                        
                                    
                                    -
                                    (
                                    1
                                    -
                                    β
                                    )
                                    
                                        ∑
                                        
                                            
                                                
                                                    log 
                                                
                                                ⁡
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            =
                                                            0
                                                        
                                                        
                                                            X
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
, where                         
                            l
                            o
                            s
                            s
                             
                        
                    is a loss value,                         
                            X
                        
                     is a farmland image sample marked with a target area and a non-target area, β is a ratio of the number of pixels of a target parcel in the image sample                         
                            X
                        
                     to the total number of pixels of the image sample                         
                            X
                        
                    , and                         
                            p
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    1
                                
                                
                                    X
                                
                            
                        
                     is an output value of pixel                         
                            j
                        
                     in the image sample                         
                            X
                        
                     through an activation function, the activation function is a sigmoid function.
However, Dvornik is an analogous art pertinent to the problem to be solved in this application. Dvornik teaches deep architecture that performs object detection and semantic segmentation (Dvornik: Abstract). Dvornik further discloses cross-entropy loss function for segmentation (Dvornik: Page 4157, 1st Col., Section 3.6, 2nd paragraph, “the loss is the cross-entropy …” - one of ordinary skill in the art would understand that the above                         
                            l
                            o
                            s
                            s
                        
                     in the claim is actually a cross-entropy loss function-(see “Cross entropy – Wikipedia”)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag, and further in view of Lin with the teaching of Dvornik by using cross-entropy loss function in order to perform classification and segmentation.
Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik is silent to teach the activation function is a sigmoid function.
However, Mao is an analogous art pertinent to the problem to be solved in this application and further discloses the activation function is a sigmoid function (Mao: Abstract; Page 2, 2nd paragraph; Figure. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik with the teaching of Mao by using a sigmoid function in order to use cross-entropy loss function.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Freitag et al (U.S PG-PUB NO. 20180189564 A1), and further in view of Lin et al (U.S PG-PUB NO. 20170287137 A1), in view of Dvornik et al (2017 ICCV, pp. 4154-4162), in view of Huang et al (U.S PG-PUB NO. 20180260956 A1).
	-Regarding claims 4 and 17, Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik discloses the method of claim 2 and device of claim 14.
Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik is silent to teach wherein each of the convolution layers extracts features of an image input to the convolution layer by performing an expansion operation on the image input to the convolution layer.
However, Huang is an analogous art pertinent to the problem to be solved in this application and further discloses wherein each of the convolution layers extracts features of an image input to the convolution layer by performing an expansion operation on the image input to the convolution layer (Huang: Abstract: “applying different dilation rates for different convolution layers … applying a same dilation rate …”; FIG. 2, Dilated Convolution module; FIG. 8; [0056]-[0057]; [0063])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag, and further in view of Lin, in view of Dvornik with the teaching of Huang by using dilated convolution such that each of the convolution layers extracts features of an image input to the convolution layer by performing an expansion operation on the image input to the convolution layer in order to increase the resolution of intermediate feature maps in and  generate more accurate predictions while maintaining the same computational cost.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Freitag et al (U.S PG-PUB NO. 20180189564 A1), and further in view of Riley et al (U.S PG-PUB NO. 20190108631 A1, Provisional Application NO. 62568979).
-Regarding claim 9, Albrecht in view of Freitag discloses the method of claim 1.
Albrecht in view of Freitag discloses wherein obtaining a boundary of the area to be operated based on the target image comprises (Albrecht: Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]): detecting the target image based on a pre-set detection algorithm (Albrecht: [0025], “thresholding algorithm”, “a segmentation and/or clustering algorithm”; [0055], block 504; FIG. 4, identifiers 420, 422) to determine a boundary of the area to be operated, which is contained in the target image (Albrecht: [0025], “Farm boundaries can be delineated by detecting and evaluating the satellite data …”; FIGS. 4-5; [0049]), the pre-set detection algorithm comprising one or more of a color detection algorithm, a density detection algorithm, and a multi-spectral detection algorithm.
Albrecht in view of Freitag does disclose pre-set detection algorithm comprising a multi-spectral detection algorithm (Albrecht: [0052], “spectral indices from the satellite images can be used to extract potential yield, such as thermal bands that indicate soil temperature, spectral indices (e.g., near infrared)”)
Albrecht in view of Freitag is silent to teach the pre-set detection algorithm comprising one or more of a color detection algorithm, a density detection algorithm.
However, Riley is an analogous art pertinent to the problem to be solved in this application and further discloses a method for characterizing field patterns, including: receiving remotely sensed data of a geographic region; determining a feature set for the geographic region based on the remotely sensed data (Riley: Abstract; Figures 1-9N). Riley discloses pre-set detection algorithm comprising one or more of a color detection algorithm, a density detection algorithm, and a multi-spectral detection algorithm (Riley: Figure 1, steps S200-$300, [0048];   Figures 2-3, [0028], “feature module”; [0029], “density of line segments … multi-spectral features … color features …”; [0030]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag with the teaching of Riley by using a feature module comprising one or more of a color detection algorithm, a density detection algorithm, and a multi-spectral detection algorithm in order to characterizing field patterns to help acquiring a boundary of an area.
Claims 10-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (U.S PG-PUB NO. 20180189954 A1) in view of Freitag et al (U.S PG-PUB NO. 20180189564 A1), and further in view of Ruan et al (CN 107368094 A).
-Regarding claims 10 and 27, Albrecht in view of Freitag discloses the method of claim 1 and device of claim 14.
Albrecht in view of Freitag discloses acquiring an original image (Albrecht: FIG. 3, [0030]; FIG. 4, input 404, [0037], “satellite images”; FIG. 5, block 502) and acquiring a boundary of an area to be operated in the original image by means of the method for acquiring a boundary of an area to be operated (Albrecht: Abstract: “determining farm boundary delineations within a target geographic area”; [0017], “crop selection, crop rotation, resource allocation … farm management plan … vegetation … crop”; [0018]; FIGS. 1-8; [0002]-[0003]).
Albrecht in view of Freitag dose discloses that management practices of parcels can be used to further define boundary delineations (Albrecht: FIG. 2, management plan unit 424; [0047]; [0048], “tilling, direction of planting rows, etc.”). Albrecht is silent to teach operation route planning, and determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated.
However, Ruan is an analogous art pertinent to the problem to be solved in this application and further discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses operation route planning (Ruan: Abstract, “creating a work plot … planning first route …”), and determining, based on the acquired boundary of the area to be operated (Ruan: Abstract, “… includes a plot boundary …”), an operation route of a mobile device in the corresponding area to be operated (Ruan: Abstract, “… plant protection work of UAV according to the inner boundary …”; FIGS. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag with the teaching of Ruan by acquiring an original image for operation route planning; acquiring a boundary of an area to be operated in the original image by means of the method for acquiring a boundary of an area to be operated; and determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated in order to improve management practices of parcels.
-Regarding claim 11, Albrecht in view of Freitag, and further in view of Ruan discloses the method of claim 10.
Albrecht in view of Freitag does discloses superimposing the acquired boundary data of the area to be operated into an image of the area to be operated, the image of the area to be operated being an image of an area where the area to be operated is located in the original image (Albrecht: Abstract: “determining farm boundary delineations within a target geographic area … generate one or more line segments between adjacent pixels … form a boundary delineation defining at least one parcel of land within the target geographic area”; [0018]; [0025]; [0027]; [0031]; FIGS. 1-8);
Albrecht in view of Freitag is silent to teach wherein determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated.
However, Ruan is an analogous art pertinent to the problem to be solved in this application and further discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses wherein determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated (Ruan: Abstract, “… plant protection work of UAV according to the inner boundary …”; FIGS. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag with the teaching of Ruan by determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated in order to improve management practices of parcels.
-Regarding claim 12, Albrecht in view of Freitag, and further in view of Ruan discloses the method of claim 10.
Albrecht in view of Freitag is silent to teach wherein two nodes at each boundary of the area to be operated are respectively a first node and a second node, the method further comprising: determining any one of the boundaries as a starting boundary, and determining two nodes of the starting boundary as a starting node and an ending node; searching using the starting node as a current node, when a first node of any boundary is found to coincide with the current node, determining a second node of the boundary as a current node to continue searching, and determining an area defined by all the found boundaries as a candidate area when a second node of any boundary is found to coincide with the ending node; and when the candidate area does not contain a boundary, determining the candidate area as an area to be operated.
However, Ruan is an analogous art pertinent to the problem to be solved in this application and further discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses wherein two nodes at each boundary of the area to be operated are respectively a first node and a second node (Ruan: FIG. 2, boundary way points 1’, 4’, 2’, 3’), the method further comprising: determining any one of the boundaries as a starting boundary, and determining two nodes of the starting boundary as a starting node and an ending node; searching using the starting node as a current node, when a first node of any boundary is found to coincide with the current node, determining a second node of the boundary as a current node to continue searching, and determining an area defined by all the found boundaries as a candidate area when a second node of any boundary is found to coincide with the ending node; and when the candidate area does not contain a boundary, determining the candidate area as an area to be operated (Ruan: FIG. 1, steps 3-4; FIG. 2; Pages 4-5, steps S3, S4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag with the teaching of Ruan by determining, based on the acquired boundary of the area to be operated, an operation route of a mobile device in the corresponding area to be operated; and determining, based on the image of the area to be operated, superimposed with the boundary data of the area to be operated, an operation route of a mobile device in the area to be operated in order to improve management practices of parcels.
-Regarding claim 13, Albrecht in view of Ruan discloses the method of claim 12.
Albrecht in view of Freitag is silent to teach highlighting the area to be operated; in response to a selection operation of a user, determining an area to be planned in the area to be operated; and performing route planning for the area to be planned.
However, Ruan is an analogous art pertinent to the problem to be solved in this application and further discloses an unmanned aerial vehicle (UAV) plant protection work route planning method and device. Ruan discloses highlighting the area to be operated; in response to a selection operation of a user, determining an area to be planned in the area to be operated; and performing route planning for the area to be planned (Ruan: Abstract; FIGS. 1-2; Page 2, paragraph (4), “when an edge sweeping operation triggered by a user is detected, planning a second route according to the boundary and the inner boundary … perform plant protection operation”; Page 4, step S31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Albrecht in view of Freitag with the teaching of Ruan by highlighting the area to be operated; in response to a selection operation of a user, determining an area to be planned in the area to be operated; and performing route planning for the area to be planned in order to improve management practices of parcels.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664